Weston J.
delivered the opinion of the Court.
There is nothing in the law which forbids the holder of a negotia*30ble promissory note, after it has been indorsed, from suing it in the name of another, with his. consent; provided it is unattended with any circumstances of fraud or oppression. Nor is it unlawful for another person to institute such suit in his own name, with the privity and consent of die party beneficially interested. Every facility is afforded to the circulation of negotiable paper, after indorsement. It may pass from hand to hand, either with or without consideration ; or may be sued by one in trust for another. The party ultimately liable, is not thereby injured. By the terms of the contract, he is answerable to the payee or his order, and according to its legal effect, the order of any other holder. The jury have found that the note in question, after indorsement, was sued by the plaintiff, with the consent of the payee. It might not then have become his property ; although he was deeply interested in its collection ; having guarantied its amount, which he has since paid. He had tiren an authority coupled with an interest; but the former without the latter was sufficient for his purpose, he having produced the note at the trial.
But it is contended that the Globe bank, being possessed of the note when sued, as collateral security, could alone bring or authorize the suit. They had a special property, which, accompanied as it was by possession of the instrument, would have justified and enabled them to sue and recover thereon. But the general owner might sue, although liable to be defeated in his suit, if the bank, not being otherwise satisfied, thought proper to retain the note to their own use. And so might any other person, authorized to sue by the general owner, be subject to the same contingency. The arrangements between the bank and the payee, afford no defence to the maker. The pledge, having been given up, is, as to him, as if it had never existed. He is not liable to the bank; and when he has paid and satisfied the plaintiff, he is completely discharged and exonerated from the note ; and no one, who is or ever was interested in' it, can have any cause of complaint.
Judgment on the verdict.